Case: 13-20637      Document: 00512638082         Page: 1    Date Filed: 05/21/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 13-20637                                  FILED
                                  Summary Calendar                            May 21, 2014
                                                                             Lyle W. Cayce
                                                                                  Clerk
LINDA TAYLOR,

                                                 Plaintiff - Appellant
v.

TEXAS SOUTHERN UNIVERSITY,

                                                 Defendant - Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                            U.S.D.C. No. 4:12-CV-1975


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Linda Taylor (“Taylor”) appeals the district court’s grant of summary
judgment in favor of Texas Southern University (“TSU”) on her claims under
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. (“Title VII”).
We AFFIRM.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20637    Document: 00512638082        Page: 2   Date Filed: 05/21/2014



                                    No. 13-20637
                               I.    Background
      In 1999, Taylor began working at TSU’s College of Education, initially
as an Administrative Assistant. During the course of her tenure with TSU,
Taylor was promoted several times and, in 2010, Taylor became College
Business Administrator II (“CBA”) for the College of Education. However, in
2011, Taylor was demoted from CBA to Administrative Assistant. Thereafter,
Taylor filed a claim with the Equal Employment Opportunity Commission
(“EEOC”) and the EEOC issued Taylor a Notice of Right to Sue. After TSU
terminated her employment, Taylor brought the instant action in federal court.
      In her amended complaint, Taylor alleged that: (1) TSU discriminated
against her on the basis of age, gender, and race in violation of Title VII and
the Texas Commission on Human Rights Act, TEX. LABOR CODE ANN. § 21.001,
et seq. (“TCHRA”); (2) TSU retaliated against her for complaining of the
aforementioned discrimination in violation of Title VII, the TCHRA, and the
Texas Whistleblower Act, TEX. GOV’T CODE § 554.001, et seq. (“TWA”); and (3)
TSU demoted her in violation of the Family Medical Leave Act of 1993, 29
U.S.C. § 2601, et seq. (“FMLA”).
      TSU moved to dismiss Taylor’s TCHRA, TWA, and FMLA claims, as well
as her age discrimination claim under Title VII. The district court granted the
motion. Thereafter, TSU moved for summary judgment on Taylor’s remaining
claims, which the district court granted. After the district court entered final
judgment in favor of TSU, Taylor timely appealed.
                         II.   Standard of Review
      We review a grant of summary judgment de novo, applying the same
standard as the district court. See Gen. Universal Sys., Inc. v. HAL, Inc., 500
F.3d 444, 448 (5th Cir. 2007). Summary judgment is appropriate if the moving
party can show “that there is no genuine dispute as to any material fact and
the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a).
                                         2
    Case: 13-20637     Document: 00512638082      Page: 3    Date Filed: 05/21/2014



                                  No. 13-20637
The evidence must be viewed in the light most favorable to the non-moving
party. United Fire & Cas. Co. v. Hixson Bros., Inc., 453 F.3d 283, 285 (5th Cir.
2006).
                                III.   Discussion
      On appeal, Taylor raises only one challenge 1 to the district court’s
judgment: she argues that her amended complaint contained a hostile work
environment claim under Title VII and that the district court erred by failing
to address that claim in its summary judgment order. To allege a hostile work
environment claim, a party must claim that: (1) she is a member of a protected
group; (2) she was subjected to unwelcome harassment; (3) the harassment was
based on her membership in a protected class; (4) the harassment affected a
term, condition, or privilege of her employment; and (5) her employer knew or
should have known of the harassment and failed to take prompt remedial
action. See Ramsey v. Henderson, 286 F.3d 264, 268 (5th Cir. 2002).
      After reviewing the amended complaint, we conclude that Taylor did not
assert a Title VII hostile work environment claim. Although Taylor alleges in
the amended complaint that she was subject to a “hostile work environment”
during her employ at TSU, she never alleges that the alleged hostility was
based on her membership in a protected class. Instead, she alleged that she
was harassed because she disclosed purported malfeasance committed by other
TSU employees. Moreover, Taylor explicitly identified her various causes of
action in her amended complaint, but she did not identify a hostile work
environment claim.
      In order to state a claim for relief, Taylor’s amended complaint had to
contain “a short and plain statement of the claim showing that the pleader is


      1    Her opening brief frames the issue this way: “Whether this case should be
remanded, given that Defendant’s Motion for Summary Judgment and the district court
failed to address Taylor’s Title VII hostile work environment claim.”
                                         3
    Case: 13-20637     Document: 00512638082     Page: 4   Date Filed: 05/21/2014



                                  No. 13-20637
entitled to relief.” FED. R. CIV. P. 8(a)(2). To the extent Taylor intended to
assert a Title VII hostile work environment claim, she failed to meet even the
most minimal of pleading standards. See Clayton v. ConocoPhillips Co., 722
F.3d 279, 300 (5th Cir. 2013) (“Rule 8(a)(2) requires at least some precision in
pleading.”). To the extent Taylor attempts to raise such a claim for the first
time on appeal, we do not consider it. See Cutrera v. Bd. Of Sup’rs of La. State
Univ., 429 F.3d 108, 113 (5th Cir. 2005) (“A claim which is not raised in the
complaint but, rather, is raised only in response to a motion for summary
judgment is not properly before the court.”); In re Duncan, 562 F.3d 688, 697
(5th Cir. 2009) (“It is a bedrock principle of appellate review that claims raised
for the first time on appeal will not be considered.”).
      AFFIRMED.




                                        4